527 Pa. 358 (1991)
591 A.2d 1052
David L. JANNETTA, Secretary of General Services,
v.
Catherine Baker KNOLL, State Treasurer, as a Member of the Board of Commissioners of Public Grounds and Buildings; Michael H. Hershock, designee of the Governor, as a Member of the Board of Commissioners of Public Grounds and Buildings; and Barbara Hafer, Auditor General, as a purported Member of the Board of Commissioners of Public Grounds and Buildings, Ernest D. Preate, Jr., Attorney General of the Commonwealth of Pennsylvania, Intervenor.
Appeal of Barbara HAFER, Auditor General.
Supreme Court of Pennsylvania.
Argued May 6, 1991.
Decided May 29, 1991.
Robert J. Schwartz, Deputy Chief Counsel, Auditors' Gen. Office, Paul Yatron, Harrisburg, for appellant.
James M. White, Gen. Counsel, State Treasurer, Michael Jon Daley, Chief Counsel, Harrisburg, Gary F. Ankabrandt, Chief, Procurement & Governmental Operations Unit, Carlisle, for Secretary of General Services.
Warren W. Warren, Jr., Chief of Litigation, Scranton, Ernest R. Closser, III, Deputy Gen. Counsel, for Governor's Designee on Bd.
Louis J. Rovelli, Exec. Deputy Atty. Gen., Kate L. Mershimer, Deputy Atty. Gen., for intervenor.
Before NIX, C.J., and LARSEN, FLAHERTY, McDERMOTT, ZAPPALA, PAPADAKOS and CAPPY, JJ.


*359 ORDER
PER CURIAM:
Order affirmed.
LARSEN, J., dissents.